Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

Claims 1-9, 12, 13, 15-23 are allowable since when reading the claims in light of the specification, as per MPEP §2111.01, none of the references of record alone or in combination discloses or suggests the combination of limitations specified in the independent claims.

Specifically, the closest prior art includes:

Chang, et al. (US Patent Publication 2006/0122727 A1), teaches a system for measuring workpieces by selecting a measurement process by comparing features of a workpiece with target features or predefined features stored in a database [0008, 0009, 0018, 0021].

Farzan (US Patent 5,198,990), teaches  a method for comparing features from workpieces to determine an appropriate measurement technique and further teaches using a Lot ID of a workpiece to further identify characteristics of the workpiece to determine the best measurement technique [Column 10, lines 44-50].

Kurahashi, et al. (US Patent Publication 2015/01353729 A1), teaches a system for measuring workpieces and identifying defects within a workpiece (Abstract) and further teaches using a light projector to measure the workpiece by projecting a stored image related to the workpiece on the workpiece processing apparatus [0206].
Christoph, et al. (US Patent 9,025,855 B1), teaches a system for measuring an object using a comparison of features of the workpiece and saved workpieces [Column 7, lines 25-30] [Column 22, lines 60-70].

However, none of the references taken individually or in combination teaches the combination of limitations found in independent claims 1, 9, 12 and 23.  Specifically the cited references do not teach wherein the first identification feature is at least one of an electrically capturable identification feature and an optically capturable identification feature generated and/or arranged on the workpiece, wherein the second identification is at least one of the electrically capturable identification feature and the optically capturable identification feature generated or arranged on the arrangement of the plurality of workpieces or on the workpiece batch, and wherein the capture device is at least one of an electrical transceiver configured to communicate with the electrically capturable identification feature and an optical reader configured to capture the optically capturable identification feature”, when considered in view of the other limitations of the independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT A CASSITY whose telephone number is (571)270-3150. The examiner can normally be reached M-F: 7:30-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ROBERT A. CASSITY
Primary Examiner
Art Unit 2115



/ROBERT A CASSITY/Primary Examiner, Art Unit 2115                                                                                                                                                                                                        9 March 2022